

117 S2179 IS: Grandfamily Housing Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2179IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Casey (for himself, Ms. Collins, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide grants to owners of intergenerational dwelling units, and for other purposes.1.Short titleThis Act may be cited to as the Grandfamily Housing Act of 2021.2.Grant program for grandfamily housing(a)In generalTitle II of the LEGACY Act of 2003 (12 U.S.C. 1790q note) is amended by adding at the end the following:206.Grant program(a)In generalThe Secretary shall, not later than 180 days after the date of enactment of this section, establish a program to provide grants to owners of intergenerational dwelling units.(b)ApplicationTo be eligible to receive a grant under this section, an owner of an intergenerational dwelling unit shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.(c)Use of grant amountsAn owner of an intergenerational dwelling unit that receives a grant under this section shall use amounts provided to cover costs associated with—(1)employing a service coordinator to—(A)provide onsite services to intergenerational families, including tutoring, health care services, and afterschool care; and (B)coordinate with any local kinship navigator program (as described in section 474(a)(7) of the Social Security Act (42 U.S.C. 674(a)(7));(2)facilitating outreach to intergenerational families as described in subsection (d);(3)planning and providing services to intergenerational families; and(4)retrofitting and maintaining existing spaces within the property that contains the intergenerational dwelling unit for the services and programs provided to intergenerational families. (d)Outreach(1)In generalAn owner of an intergenerational dwelling unit that receives a grant under this section shall engage with intergenerational families in the community surrounding the property that contains the grandfamily housing owned by the grant recipient by—(A)performing periodic informational outreach; and(B)planning and executing events for intergenerational families.(2)CoordinationOutreach under this subsection shall, where possible, be in coordination with a local kinship navigator program (as described in section 474(a)(7) of the Social Security Act (42 U.S.C. 674(a)(7)) or a comparable program or entity in the State in which the intergenerational dwelling unit is located.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2022 and 2023..(b)ReportNot later than 2 years after the date of enactment of this section, the Secretary of Housing and Urban Development shall submit to the Congress a report that—(1)describes the effectiveness of the grant program established under section 206 of the LEGACY Act of 2003, as added by subsection (a); and(2)makes recommendations for legislative changes that could allow for the grant program to be more effective.